Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 8, 2014

                                      No. 04-14-00614-CV

                                     Hector GONZALEZ,
                                          Appellant

                                                v.

                        ATENEA CAPITAL MARKETS FUND, LP,
                                    Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-13872
                            Honorable Larry Noll, Judge Presiding

                                         ORDER
        The clerk’s record was filed on October 20, 2014. On November 3, 2014, the court
reporter filed a Notification of Late Record stating that the appellant has failed to pay or make
arrangements to pay the reporter’s fee for preparing the record. Thereafter, on November 13,
2014, we ordered appellant to provide written proof that: either (1) the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. To date, appellant has failed to respond to our order.

       Accordingly, we will determine the appeal without the benefit of the reporter’s record.
See TEX. R. APP. P. 37.3(c) (when reporter’s record is not filed, appellate court may consider and
decide those issues or points that do not require a reporter’s record for a decision). We order
appellant to file his appellant’s brief in this court on or before 30 days from the date of this
order. If appellant’s brief is not timely filed, the appeal may be dismissed for want of
prosecution. See TEX. R. APP. P. 38.8(a).


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court